Case 3:16-cv-00393-TJC-JRK Document 100 Filed 07/29/19 Page 1 of 5 PagelD 4026

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
LINA POSADA,
Plaintiff,
Vv. Case No. 3:16-cv-393-J-32JRK
FLASH DANCERS, INC.,

Defendant.

 

VERDICT

We, the Jury, return the following verdict:

Section One - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Advertising

1. Was Flash Dancers, Inc.’s advertising featuring Plaintiff Lina
Posada false or misleading? (/f your answer is “Yes” to this question, proceed to
number 2; if, you answer “No,” then you do not need to answer any more
questions in this section and you should proceed to Section Two)

~ Yes No

2. Did Flash Dancers, Inc.’s advertising featuring Plaintiff Lina
Posada deceive, or have the capacity to deceive, consumers? (Jf you answer
“Yes,” proceed to number 8; if you answer “No,” then you do not need to answer
any more questions in this section and you should proceed to Section Two)

a Yes No

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 100 Filed 07/29/19 Page 2 of 5 PagelD 4027

a Did Flash Dancers, Inc.’s deceptive advertising featuring Plaintiff
Lina Posada have a material effect on consumers’ purchasing decisions? (/f your
answer is “Yes” to this question, proceed to number 4; if you answer “No,” then
you do not need to answer any more questions in this section and you should
proceed to Section Two)

 

a No

4. Did the product or service misrepresented by Flash Dancers, Inc.
affect or involve interstate commerce? (Jf your answer is “Yes” to this question,
proceed to number 54; if you answer “No,” then you do not need to answer any
more questions in this section and you should proceed to Section Two)

oP No

5. Did Plaintiff Lina Posada suffer actual damages as a result of Flash
Dancers, Inc.’s advertising featuring her image? (After answering this question,
proceed to number 6)

Yes “No

If your answer is “Yes,” in what amount?

$

6. Was Flash Dancers, Inc.’s conduct of using Plaintiff Lina Posada’s
trademark willful and deliberate, was Flash Dancers, Inc. unjustly enriched, or
is the award of Flash Dancers, Inc.’s profits necessary to deter future conduct?

Yes wy No

If your answer is “Yes,” in what amount?

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 100 Filed 07/29/19 Page 3 of 5 PagelD 4028

7; if you answered “Yes” to either question or both, proceed to Section Two)

to Section Three)

5 es ____No

If your answer is “Yes,” in what amount?

$_7,500 . QO

Section Two - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Endorsement

any more questions in this section and you should proceed to Section Three)

wm Yes No

should proceed to Section Three)

hae No

 

 

If you answered “No” for both questions 5 and 6, then proceed to number

Ts Even though Plaintiff Lina Posada has not been awarded any
actual monetary damages or Flash Dancers, Inc.’s profits, is Plaintiff Lina
Posada entitled to nominal damages as a result of any of Flash Dancers, Inc.’s
infringement of her trademark? (When you have finished this question, proceed

1. Does Plaintiff Lina Posada have trademark rights in her name,
image, or likeness that is entitled to protection? (/f your answer is “Yes” to this
question, proceed to number 2; if you answer “No,” then you do not need to answer

2. Has Plaintiff Lina Posada proven by a preponderance of the
evidence that Flash Dancers, Inc.’s use of her name, image, or likeness in Flash
Dancers, Inc.’s advertisements was likely to cause confusion among consumers
as to the affiliation, connection, or association between Lina Posada and Flash
Dancers, Inc., or as to Lina Posada’s sponsorship or approval of Flash Dancers,
Inc.? Uf your answer is “Yes” to this question, proceed to number 3; if you answer
“No,” then you do not need to answer any more questions tn this section and you

 
Case 3:16-cv-00393-TJC-JRK Document 100 Filed 07/29/19 Page 4 of 5 PageID 4029

3. Did Plaintiff Lina Posada suffer any actual damages as a result of
the Flash Dancers, Inc.’s use of her trademark? (After answering this question,
proceed to number 4)

Yes LN oO

If your answer is “Yes,” in what amount?

4, Was Flash Dancers, Inc.’s conduct of using Plaintiff Lina Posada’s
trademark willful and deliberate, Flash Dancers, Inc. unjustly enriched, or is
the award of Flash Dancers, Inc.’s profits necessary to deter future conduct?

Yes “>? No

 

If yes, in what amount?

$

If you answered “No” for both questions 3 and 4, then proceed to number
5; if you answered “Yes” to either question or both, proceed to Section Three)

5. Even though Plaintiff Lina Posada has not been awarded any
actual monetary damages or Flash Dancers, Inc.’s profits, is Plaintiff Lina
Posada entitled to nominal damages as a result of Flash Dancers, Inc.’s
infringement of her trademark? (When you have finished this question, proceed
to Section Three)

PGs No

If your answer is “Yes,” in what amount?

 

$1 SOo.00

 

 
Case 3:16-cv-00393-TJC-JRK Document 100 Filed 07/29/19 Page 5 of 5 PagelD 4030

Section Three - Violation of Fla. Stat. § 540.08 and
Common Law: Misappropriation of Name or Likeness

1. The Court has found as a matter of law that Flash Dancers, Inc. is
liable for unauthorized misappropriation of Plaintiff Lina Posada’s image.
Thus, you will only consider the issue of damages. What is the amount of
damages that should be awarded to Plaintiff Lina Posada for the
misappropriation of her image?

 

Actual Damages (excluding a reasonable royalty):
$__¢) > 00)

Reasonable Royalty:

$US pcK oe 77S

Section Four - Unjust Enrichment

I, Was Flash Dancers, Inc. unjustly enriched from using Plaintiff Lina
Posada’s image?

Yes —No

If yes, in what amount has Flash Dancers, Inc. been unjustly enriched
that should be returned to Plaintiff Lina Posada?

$

After answering this question, the foreperson should sign and date this
verdict form, and you should proceed to any remaining verdict forms.

SO SAY WE ALL this _@[_ day of July, 2019.

2A

—

Foreperson

 

 

 
